In an action by plaintiffs for a judgment declaring that their respective premises are not subject to any restrictive covenants prohibiting the erection of a one-family dwelling thereon, and in which the answering defendants counterclaimed to enjoin the violation of such covenants, the said defendants appeal from a judgment of the Supreme Court, Suffolk County, entered March 11, 1960, upon the decision of the court, after a nonjury trial, in favor of plaintiffs and dismissing the counterclaim of said defendants. Judgment affirmed, with costs. (Hungerford v. Ocean Gardens, 283 App. Div. 797, affd. 308 N. Y. 765; Tryon v. Spiegel, 8 A D 2d 219; Buffalo Academy of Sacred Heart v. Boehm Bros., 267 N. Y. 242.) Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.